       Case: 1:19-cv-02860 Document #: 23 Filed: 08/02/19 Page 1 of 3 PageID #:218



                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 NICOLE T. WORTMAN and SHANE W.
 WORTMAN, individually, and on behalf of all
 others similarly situated,
                                                              Case No. 1:19-cv-02860
 Plaintiffs,
                                                              Honorable Judge Virginia M. Kendall
 v.

 RUSHMORE LOAN MANAGEMENT
 SERVICES LLC,

 Defendant.


                 PLAINTIFFS’ UNOPPOSED MOTION TO EXTEND TIME
               TO FILE RESPONSE TO DEFENDANT’S MOTION TO DISMISS

          NOW COME Plaintiffs NICOLE T. WORTMAN and SHANE W. WORTMAN,

      individually, and on behalf of all others similarly situated (“Plaintiffs”), through their

      undersigned counsel, moving the Court to extend the time to respond to Defendant,

      RUSHMORE LOAN MANAGEMENT SERVICES LLC’s (“Defendant”) Motion to Dismiss, and in

      support thereof, stating as follows:

          1.      On June 24, 2019, Plaintiffs filed their first amended complaint against Defendant

seeking redress for Defendant’s violations of the Fair Debt Collection Practices Act (“FDCPA”).

[Dkt. 19]

          2.      On July 15, 2019, Defendant filed a Motion to Dismiss (“Defendant’s Motion”).

[Dkt. 20]

          3.      On July 19, 2019, this Court, sua sponte, issued an Order setting a briefing schedule

on Defendant’s Motion. [Dkt. 22]

          4.      The Order set August 2, 2019 as the deadline for Plaintiffs to submit their response

to Defendant’s Motion, and August 9, 2019 as the deadline for Defendant to reply. Id.


                                                    1
    Case: 1:19-cv-02860 Document #: 23 Filed: 08/02/19 Page 2 of 3 PageID #:218




       5.      Due to other professional obligations, the undersigned needs additional time to

submit Plaintiffs’ response to Defendant’s Motion.

       6.      Accordingly, Plaintiffs are respectfully seeking an extension through August 16,

2019 to respond to Defendant’s Motion.

       7.      The undersigned conferred with Defendant’s counsel about the relief sought herein,

and Defendant has no objection.

       8.      The request for an extension of time is not meant for purposes of unnecessary delay

and will not prejudice any party in the litigation.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court extend the

deadline to file their response to Defendant’s Motion through August 16, 2019, and extend

Defendant’s deadline to submit their reply through August 23, 2019, and for any other relief this

Court deems appropriate.



DATED: August 2, 2019                                 Respectfully submitted,

                                                      /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      Mohammed O. Badwan
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com
                                                      mbadwan@sulaimanlaw.com




                                                  2
    Case: 1:19-cv-02860 Document #: 23 Filed: 08/02/19 Page 3 of 3 PageID #:218




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2019, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court for the Northern District of Illinois by using the

CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that

service will be accomplished by the CM/ECF system.


                                                                     s/ Joseph S. Davidson




                                                 3
